DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 35, 44 and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 35, 44 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,888,267 in view of Ellis et al. (Pub No US 2013/0247099). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 35, 44 and 60 of the instant application is a broader version of the invention scope already captured by claims 1-11 of U.S. Patent No. 9,888,267; except for determining a quantity of repeated viewings of the at least the portion of the content item; and controlling, based on the quantity of repeated viewings, available storage space in the file locker associated with the user.
Nevertheless, in a similar field of endeavor Ellis ‘099 discloses determining a quantity of repeated viewings of the at least the portion of the content item (Paragraph [0238] [0250] figure 33; collect information on desirability of retaining programs, e.g. monitor playback requests); 
and controlling, based on the quantity of repeated viewings, available storage space in the file locker associated with the user (Paragraphs [0238] [0239] [0251] figure 33; delete programming from user recorder accordingly. Wherein the user recorder may be a network based video recorder; paragraphs [0007] [0008]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 35-37, 41, 42, 44, 45, 47, 57-62 and 64-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis et al. (Pub No US 2002/0174430) further in view of Ellis et al. (Pub No US 2013/0247099). Hereinafter, referenced as Ellis ‘430 and Ellis ‘099, respectively.

claim 35, Ellis ‘430 discloses a method comprising: 
establishing, by a network computing device (Paragraphs [0161] [0181] [0435] fig. 1; PVR based at remote server 112), a plurality of file lockers, wherein each of the file lockers (Figure 1):
is associated with a respective user of a plurality of remote users (Paragraphs [0023] [0028] [0393] figures 1; plurality of user equipment 122);
comprises a predetermined amount of partitioned network storage space allocated to the respective user (Paragraphs [0023] [0028] [0393] figures 1 and 66; PVR space allocated to each user equipment) and comprising; 
a first buffer for pausing the content (Paragraphs [0250] [0460] [0461] figures 18 and 113; space dedicated to live TV buffering); 
and a second buffer for time-shifted recording of content (Paragraphs [0250] [0460] [0461] figures 18 and 113; storage dedicated to content recording);
storing at least a portion of a content item in the first buffer of a file locker, of the plurality of lockers, associated with a user of the plurality of remote users (Paragraph [0452] figure 108; buffer, i.e. store, a program that the user has selected to watch 8102);
storing the at least the portion of the content item in the second buffer of the file locker associated with the user (Paragraph [0457] figure 108; the buffer memory may be converted to program recording memory for a permanent storage).
However, it is noted that Ellis ‘430 is silent to explicitly disclose determining a quantity of repeated viewings of the at least the portion of the content item; and controlling, based on the quantity of repeated viewings, available storage space in the file locker associated with the user.

and controlling, based on the quantity of repeated viewings, available storage space in the file locker associated with the user (Paragraphs [0238] [0239] [0251] figure 33; delete programming from user recorder accordingly. Wherein the user recorder may be a network based video recorder; paragraphs [0007] [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 by specifically providing the elements mentioned above, as taught by Ellis ‘099, for the predictable result of implementing a housekeeping system that manages the network storage of the user based on monitored playback requests (Ellis ‘099 – paragraphs [0237] [0238]).

Regarding claim 36, Ellis ‘430 and Ellis ‘099 disclose the method of claim 35; moreover, Ellis ‘430 discloses that each first buffer comprises an enhancement buffer (Paragraphs [0030] [0290] figure 101; user is allowed to rewind a program that is playing from a network program buffer).

Regarding claim 37, Ellis ‘430 and Ellis ‘099 disclose the method of claim 35; moreover, Ellis ‘430 discloses receiving a command to store a second content item in the file locker (Paragraphs [0456] [0457] figure 111; recording programs)
 Ellis ‘430 is silent to explicitly disclose adding, to a content-storage request database, a pointer indicating to store the second content item in the file locker; wherein the storing the second content item in the file locker is based on the pointer.
Nevertheless, in a similar field of endeavor Ellis ‘099 discloses adding, to a content-storage request database, a pointer indicating to store the second content item in the file locker (e.g. pointer to a shared copy); wherein the storing the second content item in the file locker is based on the pointer (Paragraphs [0235] [0236]; generate a pointer to a shared copy of a recording program if the program was already recorded).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 by specifically providing the elements mentioned above, as taught by Ellis ‘099, for the predictable result of saving storage space by avoiding duplicate recordings of the same video program.

Regarding claim 41, Ellis ‘430 and Ellis ‘099 disclose the method of claim 35; moreover, Ellis ‘430 discloses receiving a command to store a copy of the at least the portion of the content item in the file locker (Paragraphs [0456] [0457] figure 111; recording programs);
determining, based on a comparison of meta data, that the at least the portion of the content item and the copy comprise the same content (e.g. check global list);
and based on the at least the portion of the content item and the copy comprising the same content, not storing the copy in the file locker (Paragraphs [0025] [0026] [0423] [0424] figure 87; in order to not re-record a program, an interactive television 

Regarding claim 42, Ellis ‘430 and Ellis ‘099 disclose the method of claim 35; however, it is noted that Ellis ‘430 is silent to explicitly disclose that the controlling the available storage space comprises removing the at least the portion of the content item
Nevertheless, in a similar field of endeavor Ellis ‘099 discloses that the controlling the available storage space comprises removing the at least the portion of the content item (Paragraph [0238] [0250] figure 33; collect information on desirability of retaining programs, e.g. monitor playback requests. Delete programming from user recorder accordingly. Wherein the user recorder may be a network based video recorder; paragraphs [0007] [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 by specifically providing the elements mentioned above, as taught by Ellis ‘099, for the predictable result of implementing a housekeeping system that manages the network storage of the user based on monitored playback requests (Ellis ‘099 – paragraphs [0237] [0238]).

Regarding claim 44, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 44; therefore, claim 44 is rejected for the same reasons stated in claim 35.

Regarding claim 45, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 45; therefore, claim 45 is rejected for the same reasons stated in claim 36.

Regarding claim 47, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 47; therefore, claim 47 is rejected for the same reasons stated in claim 41.

Regarding claim 57, Ellis ‘430 and Ellis ‘099 disclose the method of claim 35; however, it is noted that Ellis ‘430 is silent to explicitly disclose that the controlling the available storage space is further based on: a quantity of time the content item was stored in the file locker; or a time associated with a last access of the content item.
Nevertheless, in a similar field of endeavor Ellis ‘099 discloses that the controlling the available storage space is further based on: a quantity of time the content item was stored in the file locker; or a time associated with a last access of the content item (Paragraphs [0166] [0238]; expiration date of the recording).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 by specifically providing the elements mentioned above, as taught by Ellis ‘099, for the predictable result of implementing a housekeeping system that manages the network storage of the user based on the time that the recording was available to the user (Ellis ‘099 – paragraphs [0237] [0238]).

Regarding claim 58, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 58; therefore, claim 58 is rejected for the same reasons stated in claim 37.

Regarding claim 59, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 59; therefore, claim 59 is rejected for the same reasons stated in claim 57.

Regarding claim 60, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 60; therefore, claim 60 is rejected for the same reasons stated in claim 35.

Regarding claim 61, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 61; therefore, claim 61 is rejected for the same reasons stated in claim 36.

Regarding claim 62, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 62; therefore, claim 62 is rejected for the same reasons stated in claim 37.

Regarding claim 64, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 64; therefore, claim 64 is rejected for the same reasons stated in claim 41.

Regarding claim 65, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 65; therefore, claim 65 is rejected for the same reasons stated in claim 42.

Regarding claim 66, Ellis ‘430 and Ellis ‘099 disclose all the limitations of claim 66; therefore, claim 66 is rejected for the same reasons stated in claim 57.





Claims 40, 46 and 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis ‘430 and Ellis ‘099 further in view of Baum (Pub No US 2004/0111640). Hereinafter, referenced as Baum.

Regarding claim 40, Ellis ‘430 and Ellis ‘099 disclose the method of claim 35; moreover, Ellis ‘430 discloses restricting access to content items stored in the first file locker (Paragraphs [0023] [0395] figure 67; login credentials needed to accessed network recorded content, i.e. buffer storage and recording storage). 
However, it is noted that Ellis ‘430 and Ellis ‘099 are silent to explicitly disclose restricting access to content items stored in the first file locker such that the content items of the file locker can only be accessed from a premises associated with the first user.
Nevertheless, in a similar field of endeavor Baum discloses restricting access to content items stored in the first file locker such that the content items of the file locker can only be accessed from a premises associated with the first user (Paragraph [0154] figure 18; restricting access to content based on particular physical location premises 1804 of the requesting receiver. Wherein the restricted content may be video-on-demand server recordings, paragraph [0053] [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ellis ‘430 and Ellis ‘099 by specifically providing the elements mentioned above, as taught by Baum, for the predictable result of increasing the security layer by restricting access to content only from particular locations in order to improve the security of a network (Baum - paragraph [0055]).

Regarding claim 46, Ellis ‘430, Ellis ‘099 and Baum disclose all the limitations of claim 46; therefore, claim 46 is rejected for the same reasons stated in claim 40.

Regarding claim 63, Ellis ‘430, Ellis ‘099 and Baum disclose all the limitations of claim 63; therefore, claim 63 is rejected for the same reasons stated in claim 40.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423